SIDLEY AUSTIN llp 787 SEVENTH AVENUE NEW YORK, NY10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK SAN FRANCISCO SHANGHAI SINGAPORE TOKYO WASHINGTON, D.C. FOUNDED 1866 January 29, 2009 VIA EDGAR AND COURIER Rolaine Bancroft, Esq. United States Securities and Exchange Commission Division of Corporate Finance Mail Stop 100 F Street, N.E. Washington, D.C. 20549 Re: Bond Products Depositor LLC Registration Statement on Form S-3 File No. 333-156643 Dear Ms.
